       Case 2:19-cv-03884-PKC-RML Document 12 Filed 10/16/19 Page 1 of 1 PageID #: 34
JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                    32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                              New York, NY 10004
Denise Schulman                                                                                     Phone (212) 688-5640
Josef Nussbaum                                                                                         Fax (212) 688-2548
Lucas C. Buzzard                                                                                         www.jk-llp.com


        D. MAIMON KIRSCHENBAUM
        Maimon@jk-llp.com
        (212) 688-5639


                                                               October 16, 2019

        VIA ECF

        The Honorable Pamela K. Chen
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                                                     Re:     Robert Kaiserman v. Old Field Club, et. al.
                                                             Case No. : 19-cv-03884

        Dear Judge Chen:

        We represent Plaintiff in the above-captioned matter. We write pursuant to Your Honor’s Order
        dated October 9, 2019 requiring us to respond to Defendant’s pre-motion letter (Docket # 8),
        seeking to move to dismiss Plaintiff’s Complaint.

        Plaintiff filed earlier today an Amended Complaint pursuant to FRCP § 15(a)(1)(B) that we believe
        moots the entirety of Defendants’ anticipated motion. Specifically, Plaintiff (A) added Paragraphs
        8-11 discussing additional facts supporting Mr. Brennan’s individual liability as to the wage and
        hour claims, (B) added Paragraph 22 specifying actual overtime hours worked by Plaintiff, and
        (C) removed all the discrimination claims.

        In light of the above, there does not appear to be a basis for a motion to dismiss, and we respectfully
        request that Defendants be required to answer the Amended complaint by November 18, 2019.

        Respectfully submitted,

        JOSEPH & KIRSCHENBAUM LLP

        D. Maimon Kirschenbaum

        D. Maimon Kirschenbaum
